Citation Nr: 0820165	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  02-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and two Board remands.  


FINDING OF FACT

A low back disorder is not related to active military 
service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in February 2002 advised the veteran of the 
foregoing elements of the notice requirements.  Prior to a 
post-remand re-adjudication of the veteran's claim, a July 
2007 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  These letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to his claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Further, the RO has attempted numerous times to 
obtain the veteran's Social Security Administration (SSA) 
records.  However, a July 2007 response from the SSA revealed 
that there were "no records."  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.

The veteran contends that his current low back disorder is 
the result of an injury incurred inservice, and that he has 
continued to experience back pain since that time.  In a July 
2002 statement, the veteran reported that treatment records 
from Dr. W.W. for the period of 1971 to 1996 have been 
destroyed and are no longer available.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran's service medical records reveal complaints of 
low back pain in October 1968.  In January 1970, the veteran 
again presented with complaints of low back pain for two 
days.  He stated that he had been riding in the field for 
three days.  He also noted low back pain once before when he 
was in Vietnam.  The veteran reported that prior to service a 
tree fell on him.  He indicated that he was treated for a 
back strain at that time and wore a tight band for two days.  
A January 1970 x-ray of the lumbosacral spine revealed a 
normal lumbosacral spine.  The report also noted the 
veteran's complaint of low back pain second to trauma.  The 
veteran's February 1970 separation examination was negative 
for any findings of a spine disorder.  On a report of medical 
history completed at that time, the veteran denied back 
trouble of any kind.

In July 1997, S.H., D.C. submitted a treatment report 
revealing that he treated the veteran for complaints of 
chronic low back pain from 1989 to 1996.  The report notes 
that the veteran presented in August 1989 complaining of 
chronic low back pain, right hip pain, and right leg pain.  
No history or specific cause was given.  Physical examination 
revealed a positive Lewin sign, decreased dorsal flexion, and 
a positive Derefield.  A Goldthwait test and Lasegue sign 
were positive.  A Fabere-Patrick test was positive 
bilaterally, and a Braggard test and a leg drop test were 
negative bilaterally.  In December 1996, the veteran 
complained of low back pain, right leg pain, and left leg 
numbness.  Physical examination revealed decreased dorsal 
flexion and painful left rotation.  The veteran's right leg 
was short by 3/4 inches.  A Fabere-Patrick test and a leg 
drop test were positive on the right side.  Leg raising was 
positive, bilaterally.  Palpation revealed muscle spasm in 
the lower back.  X-rays of the lumbar spine revealed 
degenerative joint disease of L4 and L5 and lumbar 
subluxation.  The diagnosis was chronic lumbalgia with 
radicular syndrome of both lower limbs complicated by 
degenerative joint disease.  Treatment included spinal 
manipulation with adjunctive therapy of moist heat, electric 
muscle stimulation, and G-5 vibrator.

VA treatment records from February 1995 to March 1995 reveal 
the veteran's complaints of low back pain.  In February 1995, 
the veteran reported a 20-year history of low back pain.  He 
stated that he hurt his back driving trucks and tractors 
inservice.  He reported that he went to the hospital in 1992 
and was told that they "can't find nothing."  He also noted 
that he went to the emergency room in 1993 where x-rays were 
taken.  He was referred to a neurosurgeon who recommended 
treatment, but he did not have enough money.  The veteran 
complained of low back pain radiating to the posterior aspect 
of the right leg.  X-rays taken at that time were normal.  
The diagnosis was chronic low back pain.  In March 1995, the 
veteran complained of low back pain and associated right leg 
pain involving the upper posterior thigh.  He reported that 
his low back pain had been present since the 1960's, and that 
he has had problems on and off since that time.  X-rays of 
the lumbosacral spine revealed a loss of lordosis and a very 
mild degenerative change of the apophyseal joints, but an 
otherwise normal lumbosacral spine.  The diagnosis was 
chronic low back pain.

In September 1997, the veteran underwent a VA examination.  
He complained of low back pain which is increased in the 
morning with some stiffness and also after he is up during 
the day and very active.  There was no numbness, tingling, 
paresthesias, or abnormalities into the bilateral lower 
extremities.  The veteran did not use any protective or 
supportive devices.  The veteran reported that, after 
service, he worked at a factory from 1970 to 1974.  He has 
not worked since 1974 due to low back pain.  He stated that 
he injured his back inservice when he was lifting automobile 
batteries and felt a sharp pain in his lower back.  He 
reported he was seen at the base hospital, and then two or 
three more times by a physician who took x-rays and 
prescribed pain medication.  The veteran further revealed 
that he was placed on light duty until discharge, but was not 
discharged with any medical problems.  After service 
discharge in 1971, he began having increased low back pain 
while working.  He reported that he started seeing doctors 
and that a neurosurgeon told him that he had degenerative 
disc disease and a questionable herniated nucleus pulposus, 
and it was recommended that he have surgery to correct this.  
He stated that he opted for nonsurgical interventions.  He 
indicated that he has seen private physicians on and off 
since 1974.  Physical examination revealed a normal gait and 
ambulation.  There were no paraspinal muscle contractures, 
and the veteran showed a full range of motion of the lumbar 
spine.  The veteran had flexion to 100 degrees, extension to 
25 degrees, right and left lateral side bending to 25 
degrees, and right and left rotation to 25 degrees.  He had a 
negative straight leg raise, bilaterally, and he had no motor 
or sensory deficits.  The VA examiner noted that the veteran 
had some subjective pain in his lower back with flexion to 
extreme resistance.  The diagnoses were chronic lumbar 
strain, degenerative disc disease, and degenerative joint 
disease of the lumbosacral spine.

A September 1997 private medical treatment record reveals the 
veteran's complaints of back and radicular leg pain with the 
left leg greater than the right.  The veteran also complained 
of severe back discomfort made worse by sitting or walking.  
The veteran's history was noted to be noncontributory.  
Physical examination revealed a bilateral straight leg 
raising test to be positive at 45 degrees.  Deep tendon 
reflexes were depressed, but symmetrically so.  There was no 
specific muscle group weakness and no dermatomalhypalgesia.  
Distal pulses were intact.  There was a marked limitation of 
range of motion with point of tenderness at the L5 spinous 
process.  The diagnosis was spinal stenosis at L4-L5 with the 
possibility of spondylolithesis or instability by history.

An August 1997 private medical disability determination 
evaluation report notes that the veteran reported a back 
injury inservice in 1969.  He stated that he was moving heavy 
truck batteries and felt a burning sensation in his lower 
back.  He was seen at the infirmary, prescribed medication, 
and placed on light duty until he was discharged from 
service.  He stated that he continued to have back pain on 
and off after discharge.  He then began running a backhoe as 
well as working in factories, but stated that he could not 
stand for very long and that the heavy machinery work caused 
him to have a lot of pain in his back.  He continued to do 
these work activities off and on over the years, getting only 
temporary relief by multiple chiropractic adjustments.  The 
veteran stopped working in either 1973 or 1974 when his wife 
went to work.  His last employment was digging water line 
ditches.  He denied that he has done any of the usual chores 
around the house other than watching the children.  He 
complained of exacerbation of pain when he lifts anything, if 
he bends at all, and that he gets charleyhorse in his legs.  
Physical examination of the back was normal with the only 
observable abnormalities being loss of 10 degrees of back 
flexion and loss of 5 degrees of straight leg raising felt to 
be due to very tight hamstrings as well as some stiffness of 
the back on the extreme of range of motion and flexion.  The 
veteran was able to toe walk, heel walk, and could squat and 
rise without difficulty.  On neurologic examination, the 
veteran demonstrated intact 2+/4+ and symmetrical reflexes 
and there were no gross sensory deficits.  The impressions 
were:  1) there was very minimal radiographic evidence for 
degenerative changes of the lumbar spine with symptoms being 
mostly subjective with no clear objective evidence other than 
stiffness on the extreme of flexion of the spine; 2) 
excellent healing of a comminuted fracture of the left tibia 
and fibula with no obvious clinical complication of that old 
fracture; and 3) "by history, the veteran has been very 
little, if any, help in the home doing sedentary work 
activities while his wife has been gainfully employed over 
the last 20-plus years."  The physician concluded that no 
functional limitations were noted that would prevent the 
veteran from any activities of sitting, standing, walking, 
lifting, carrying, handling objects, hearing, speaking, or 
traveling.  The physician further noted that the veteran 
"certainly demonstrates the physical strength and body 
habitus to perform good work activity in a gainful manner."

X-rays of the veteran's lumbosacral spine, taken in September 
1997, revealed a mild degenerative change of the lower lumbar 
spine with narrowing of the L5/S1 intervertebral space and 
spondylolysis at L4 on the right and a questionable 
spondylolysis at L5 on the left.

In a June 2001 treatment letter, M.C., M.D. stated that he 
has been treating the veteran since September 1997.  The 
letter further noted that the veteran has a "back condition 
which has interfered with his activities greatly" and that 
the veteran "has exacerbations with this, especially when 
trying to do lifting or heavy activities."  After reviewing 
the veteran's "records which he has from being seen at that 
time for his back condition," Dr. M.C. concluded that "[i]t 
seems reasonable to me that this condition stems to a great 
extent from an injury to his back which he sustained in 
January of 1970 while in the active Army . . . ."

In August 2002, the veteran underwent a VA spine examination.  
The veteran complained of back pain radiating down both lower 
extremities with weakness, stiffness, easy fatigability, and 
lack of endurance, and noted a history of episodic low back 
pain without radiation for 20 to 30 years.  The veteran 
indicated that his pain exacerbated in 1998 when he saw a 
neurosurgeon who recommended spinal surgery, which the 
veteran refused.  He reported that flare-ups of his low back 
pain occur every day, causing functional loss.  Precipitating 
factors for his low back pain include any type of walking, 
standing, twisting, or bending.  The veteran does not use any 
assistive devices, and has had no surgery or injections into 
the lumbosacral spine.  Physical examination of the 
lumbosacral spine revealed no scars and no tenderness upon 
palpation of the PSIS musculature.  The veteran had flexion 
to 20 degrees without pain and 40 degrees with pain, 
extension to 0 degrees without pain and 10 degrees with pain, 
right lateral bending to 20 degrees without pain and 40 
degrees with pain, and left lateral bending to 30 degrees 
without pain and 40 degrees with pain.  Hip flexion and 
extension were 4/5, bilaterally, knee flexion and extension 
were 5/5, bilaterally, and ankle dorsi and plantar flexion 
were 5/5 bilaterally.  Deep tendon reflexes were 0/4, and 
sensation was intact.  There was no clonus present and a 
Babinski test was downgoing bilaterally.  The diagnoses were 
degenerative joint disease of the lumbosacral spin, lumbar 
stenosis of L5-S1, and spondylolysis of L5 on the left.  
Without reviewing the veteran's claims file, and based solely 
on the reported history of the veteran, the VA examiner 
indicated that "because the patient has 2 known back 
injuries while in the service, . . . it is at least as likely 
as not that his discomfort is a result of these injuries."  
However, after the VA examiner had a chance to review the 
veteran's claims file, he prepared an addendum to the 
examination report and concluded that the veteran's low back 
disorder was related to "his aging process and the fact that 
he worked many years in the factories after the service."  
The VA examiner explained that it would be speculation to say 
that the veteran's "back pain is a result of the fact that 
he went and saw the physician twice for low back pain" 
inservice, and that the veteran's inservice injury was "not 
significant enough to warrant further treatment and with 
further x-ray studies, a case could not be made that this is 
service-connected."

X-rays of the veteran's lumbosacral spine, taken in August 
2002, revealed varying degrees of degenerative changes 
involving the lower thoracic and lumbar spine, disc disease 
at the level of L5-S1, and unilateral spondylolysis on the 
right at L4 and bilateral spondylolysis at L5 without 
associated spondylolisthesis.

In December 2004, the veteran underwent another VA 
examination.  The veteran reported that he injured his lower 
back in 1970 while lifting batteries out of a truck and that 
since 1970, he has had chronic low back pain with radiation 
down his legs.  He described the pain as being a dull 
constant pain with burning in the legs, more so in the right 
leg than the left.  The veteran also reported that he worked 
for three or four years after service discharge doing factory 
work and running a backhoe, but he was unable to continue 
working due to back pain.  He indicated that he used a 
walking stick at times, but did not use a back brace or other 
assistive device.  He denied a history of trauma to the back, 
aside from the injury related above.  Physical examination of 
the spine revealed no anatomical defects, no redness, no 
swelling, and no tenderness on palpation.  The veteran had 
forward flexion to 45 degrees with pain, backward extension 
to 15 degrees with pain, left and right lateral flexion to 25 
degrees with pain, and rotation to 30 degrees with pain.  
Deep tendon reflexes were 2+ at the patella and ankles, 
bilaterally.  Sensation to sharp versus dull, vibratory 
sense, and gross sensation were all well maintained.  There 
was a positive tripod sign to the left.  The diagnosis was 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine with spondylolysis.  The VA examiner 
noted that the veteran's claims file was not available for 
review at that time, and concluded that, based on some notes 
which were available through the electronic medical record, 
that the 
veteran does indeed have chronic low back 
pain with significant functional deficit 
as previously described, but in the 
opinion of this examiner, this would not 
be at least as likely as not related to 
the injury that occurred back in his time 
in service, but would more likely be 
related to the aging process with 
additional injuries, which occurred 
following the veteran's time in service.

In a June 2005 addendum to the December 2004 VA opinion, 
after having reviewed the veteran's claims file, the VA 
examiner concluded that "[a]gain, following review of the C-
file, as well as other available medical records, in the 
opinion of this examiner, the veteran's current low back pain 
would not be at least as likely as not related to the injury 
he incurred during his time in service."

In January 2006, the veteran underwent another VA spine 
examination.  The VA examiner noted that the veteran's claims 
file was reviewed in its entirety.  The veteran reported that 
he inured his back in 1970 while lifting batteries out of a 
truck.  He noted that he had severe pain in his lower back at 
that time, and described radicular pain.  He stated that he 
was sent to the dispensary and was given medication and sent 
home for three days before returning to work.  He indicated 
that he has had constant back pain since this initial injury.  
After service discharge, he worked in a factory and drove a 
backhoe.  He also drove a truck briefly for his brother.  The 
veteran reported that, in 1974, he quit working completely 
due to back pain, and has not worked since that time.  He 
complained of constant low back pain which bothers him both 
at rest and with activity.  He uses a cane most of the time.  
Physical examination revealed that the veteran was able to 
walk with a slight limp on the left side.  He did not heel 
and toe walk, although he was able to stand on his heels and 
toes.  There was no evidence of muscle weakness on testing 
muscles in the lower extremity, and the muscles tested were 
grade V.  There was no sensory loss subjectively, and he had 
good sensation in both feet through all dermatomal 
distributions.  Deep tendon reflexes were 2+ and equal 
bilaterally.  Range of motion tests showed forward flexion to 
45 degrees with pain, backward extension to 15 degrees, and 
right and left lateral flexion to 20 degrees.  The diagnosis 
was degenerative disc disease of the lumbar spine and low 
back pain.  The VA examiner concluded that the veteran's low 
back disorder is "at least as likely as not age-related 
changes that we would expect to see in a 59 year old 
gentleman."  The VA examiner explained that there was 
nothing in the veteran's service record that would have 
precipitated the veteran's current low back disorder without 
resorting to speculation, "as two episodes of lumbar strain 
should not have significantly affected his spine."

The veteran has submitted statements in support of his 
contention that his current low back disorder is related to 
the service.  The Board acknowledges that the statements are 
competent evidence as to events and observations.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
statements are not competent evidence as to the etiology of 
the veteran's current disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the veteran is not a physician, his statements are 
not competent evidence that his current low back disorder is 
the result of any injury to his back 38 years ago.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that the evidence of record does not support 
a finding of service connection for a low back disorder.  
There is a diagnosis of a current low back disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  In addition, there 
service medical records indicate that the veteran had low 
back pain inservice, but x-rays of the lumbosacral spine were 
normal.  The veteran's February 1970 separation examination 
noted a normal spine, and there is no competent medical 
evidence of record which demonstrates a nexus between the 
veteran's current disability and active service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury).  

With regard to Dr. M.C.'s opinion that "[i]t seems 
reasonable to me that this condition stems to a great extent 
from an injury to his back which he sustained in January of 
1970 while in the active Army . . .", the Board finds this 
opinion lacking in any significant probative value.  The 
Board does not accord substantial probative weight to 
speculative medical opinions that are unsupported by clinical 
findings or rationale.  See 38 C.F.R. § 3.102; see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship); Perman v. Brown, 5 Vet. 
App. 237, 241 (1993) (finding that an opinion that did not 
provide a yes or no opinion constituted non-evidence in 
support of service connection).  Similarly, the Board does 
not find persuasive the opinion of the August 2002 VA 
examiner that "because the patient has 2 known back injuries 
while in the service, that it is at least as likely as not 
that his discomfort is a result of these injuries."  The 
Board does not afford much weight to this opinion because it 
was prepared without the benefit of a review of the veteran's 
claims file.  Indeed, after having reviewed the veteran's 
claims file, the same VA examiner provided an addendum to his 
opinion, which concluded that the veteran's low back disorder 
is a process of aging and the fact that he did manual labor 
in factories, and that it would be speculation to say that 
the veteran's back pain is the "result of the fact that he 
went and saw the physician twice for low back pain" 
inservice.

The veteran has not presented any competent medical evidence 
showing that his current low back disorder is the result of 
military service, or any incident therein.  In fact, three 
medical opinions conclude that the veteran's low back 
disorder is due to the aging process and not to an inservice 
injury.  Of the medical evidence of record, the earliest 
evidence of complaints of low back pain is found in records 
dated in the 1989, over 19 years after the veteran's 
discharge from active service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  
Accordingly, there is no competent evidence of record linking 
the veteran's low back disorder to service or to any incident 
of service, despite his assertions that such a causal 
relationship exists.  As there is no competent evidence which 
provides the required nexus between military service and the 
issue on appeal, service connection for a low back disorder 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


